Title: John Adams to John Quincy Adams, 13 September 1790
From: Adams, John
To: Adams, John Quincy


Dear John
New York Septr. 13. 1790
I wrote you before to day: but I forgot to say Several Things.— Have you ever attended a Town Meeting? You may there learn the Ways of Men, and penetrate Several Characters which otherwise You would not know. There are Several Objects of Enquiry, which I would point out to your consideration without making any noise or parade about them.
1. The State of Parties in Religion, Government Manners, Fashions.
2. The Leading Characters in Church and State.
        
3. The Machines, Arts and Channels, by which Intelligence and Reports are circulated through the Town.
4. The Makers and Spreaders of Characters.
5. The State of the various Tradesmen and Mechanicks, their Views designs and Projects
6. The State, Hopes, Views, Plans, Passions, and Sentiments of the old Tories, and their Correspondencies abroad and at home in their own State and in other States.
7. Ditto of the old Whigs of 1764 and 1774.
8. Ditto of the Neutrals.
9. Ditto of those who have Sprung up Since the Revolution.
10. The Characters of all the Clergymen, of all denominations Physicians, surgeons Apothecaries, Lawyers, and Merchants of Eminence & shopkeepers
11. The Foreigners in or out of offices, French English, Dutch &c
12. The Various Combinations of all these.
13 The State of Diversions Amusements, Spectacles. &c
14. The various Clubbs, Lists of all which you should obtain.
15. The Buffoons, the Merry Andrews, the story tellers the song Singers, the Mimicks.
These are all Wheels Springs Cogs, or Pins, Some of them dirty ones which compose the Machine and make it go.
Visit my old Friend the Lt. Govr sometimes, and Pay all due respect to the higher Powers. Write me as often as possible. dont shew my Letters. Yours
J. A.
